Opinion issued December 15, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00133-CV
                            ———————————
                         LINDSEY HUMES, Appellant
                                         V.
                     JOHN ZACHARIAH COBB, Appellee


                    On Appeal from the 247th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-36721


                          MEMORANDUM OPINION

      Appellant Lindsey Humes and appellee John Zachariah Cobb share a

daughter, A.C., who was the subject of a suit affecting the parent-child relationship

(“SAPCR”). After each party petitioned to modify the court’s order in the suit, the

court held a bench trial in December 2020. After trial, the court entered an order
modifying the SAPCR. On appeal, Humes contends that the trial court abused its

discretion by reducing the amount of child support paid by Cobb. Cobb concedes

that the trial court’s order regarding child support should be reversed. We reverse

the trial court’s order as to child support and remand for further proceedings.

                             Procedural Background

      In March 2017, the trial court entered an agreed order in the SAPCR

concerning A.C. In 2019, Cobb petitioned to modify the order. Humes filed a

counter-petition to modify in November 2020. After a bench trial, the trial court

entered an order modifying the SAPCR in February 2021.

      Among other items, the February 2021 order provides that “the child support

obligation of John Zachariah Cobb owed to [Humes] previously ordered is hereby

terminated as of December 31, 2020 except as provided in this order.” The court

also terminated the wage withholding order for child support. In the same order,

the trial court found that “[t]here is good cause to deviate from the award and

assessment of guideline child support due to the additional costs that will be

incurred by the parties for family therapy.” The court ordered that Cobb, “in lieu of

direct child support, is ORDERED to instead pay 50% of the costs of family

therapy child support.” The court also ordered Humes to pay half of the cost of

family therapy.




                                          2
      On appeal, Humes argues that the trial court abused its discretion by

ordering child support that deviates from the statutorily mandated child support

guidelines without making a factual finding to support the deviation. She argues

that the court’s order finds that there is a need for additional support to cover the

costs of family therapy while simultaneously reducing child support owed by Cobb

to only 50 percent of the cost of therapy. She contends that the trial court abused its

discretion by acting in opposition to the guiding principles of the Texas Family

Code and deviating from the child support guidelines.

      Rather than filing a brief, Cobb submitted a letter entitled, “Appellee’s

Stipulation That the Trial Court’s Order as to Child Support Should be Reversed

and Remanded.” He states that he cannot make a good faith legal argument in

opposition to Humes’s argument that the trial court abused its discretion by

ordering that child support be terminated. He writes, “Accordingly, Appellee

stipulates that the trial court’s order only as to child support be reversed.” He

requests that the case be remanded to the trial court for further proceedings,

including calculating child support.

                       Standard of Review and Applicable

      We review a trial court’s decision regarding child support for abuse of

discretion. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). “The test

for abuse of discretion is whether the trial court acted without reference to any


                                          3
guiding rules or principles; in other words, whether the act was arbitrary or

unreasonable.” Id. A trial court abuses its discretion by failing to analyze or apply

the law correctly. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011).

      Under the abuse-of-discretion standard, legal and factual sufficiency of the

evidence are not independent grounds of error but are merely factors to be

considered in determining whether the trial court abused its discretion. See Cline v.

Cline, 557 S.W.3d 810, 813 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

“Consequently, we engage in a two-pronged inquiry: (1) whether the trial court had

sufficient information upon which to exercise its discretion and (2) whether the

trial court erred in its application of that discretion.” Id. The focus of the first step

is the sufficiency of the evidence. Id. Under the second step, we must decide

whether, based on the evidence before it, the trial court made a reasonable

decision. Id.

      Generally, child support is calculated by applying statutory guidelines to the

obligor’s monthly net resources. See TEX. FAM. CODE § 154.125. For one child, the

guidelines provide that child support is to equal 20 percent of the obligor’s net

resources. Id. § 154.125(b). The trial court may deviate from the guidelines if

evidence rebuts the presumption that application of the guidelines is in the best

interest of the child. Id. § 154.123. If the guidelines are not followed, a trial court

must make specific findings as to (1) the net resources of the obligor and the


                                           4
oblige, (2) the percentage applied to the obligor’s net resources, and (3) if

applicable, the specific reasons for the deviation from the guidelines.

Id. §§ 154.130(a)(3), (b). Modification orders must be in accordance with the

statutory requirement that such an order is based on a showing of a material and

substantial change in circumstances of the child or a person affected by the order.

Id. § 156.401(a)(1); Nellis v. Haynie, 596 S.W.3d 920, 925 (Tex. App.—Houston

[1st Dist.] 2020, no pet.).

                                     Analysis

      The evidence at trial included Cobb’s testimony that he was paid a salary of

$95,000 per year or approximately $7,500 per month. There is nothing in the

record regarding any additional children or additional income. The record also

reflects that prior to the court’s February 2021 order, Humes received $1,200 per

month child support from Cobb.

      The court’s February 2021 order finds that “there is good cause to deviate

from the award and assessment of guideline child support due to the additional

costs that will be incurred by the parties for family therapy.” The order modifies

support by terminating the prior support order and ordering that Cobb pay half of

the cost of family therapy. Humes argues that this reduces the total financial

support for A.C. by terminating the $1,200 per month payment and ordering that




                                        5
Humes and Cobb each pay half of the cost of family therapy. The record does not

state the cost of family therapy.

      In his letter filing, Cobb stipulates that the trial court’s findings as to child

support are erroneous. He states that he did not request that his child support be

terminated and that he testified that he would comply with the child support

guidelines. We agree that the record does not contain facts to support the trial

court’s modification of the child support award.

      Moreover, because the trial court determined that the evidence supported

deviating from the child support guidelines, the trial court was required to make

specific findings required by the Family Code. See TEX. FAM. CODE

§§ 154.130(a)(3), (b). The trial court did not make the required findings, either in

writing or orally at the hearing.

      We therefore hold that the trial court abused its discretion in modifying the

child support order.




                                          6
                                   Conclusion

      The trial court erred by: (1) terminating John Zachariah Cobb’s obligation to

pay child support to Lindsey Diane Humes, and (2) terminating wage withholding

for child support from the pay of John Zachariah Cobb; and (3) ordering John

Zachariah Cobb to pay 50 percent of the costs of family therapy “in lieu of direct

child support.” Accordingly, we reverse the “Child Support” paragraph on page 16

of the trial court’s judgment and remand the case to the trial court for further

proceedings.




                                            Peter Kelly
                                            Justice

Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.




                                        7